DETAILED ACTION

The following FINAL Office action is in response to application
           15586408 filed on May 4, 2017.
	
Acknowledgements

Claims 5 and 13 are canceled.
Claims 17-18 are added.
Claims 1-4, 6-12 and 14-18 are pending.
Claims 1-4, 6-12 and 14-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Applicant argues that the claim recitations are grouped within the "certain methods of organizing human activity" grouping of abstract ideas and disagrees with the recited "computing device" and "input device" as the alleged additional elements and asserts that they "are not indicative of integration into a practical application, 
practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application. The amended claims are still reciting managing inventory which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims still involve a series of steps of updating a product database after querying if the updated storage amount is less than the threshold level and identifying a winning merchant bid which still falls under a certain methods of organizing human activity. Also the judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a computing device and input device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Therefore, the claim is still not patent eligible.
Applicant’s arguments are moot under new grounds of rejection.




Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.


Non-positively Recited Language

Claim 2 “generating… a reference hash value generated… as identified… and a transaction hash value generated …”, “the generated transaction values are electronically transmitted…”The language is not positively recited. In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite managing inventory. Specifically, the claim recites “storing a plurality of product profiles…, receiving product updates for one or more products…, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing a query on the product database to identify one or more product profiles where the updated storage amount is less than the threshold level included in the respective product profile, generating a transaction value for each of the identified one or more product profiles…, receiving a plurality of merchant bids, identifying a winning merchant bid and communicating that the winning merchant bid has been identified”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps of updating a product database after querying if the updated storage amount is less than the threshold level and identifying a winning merchant bid. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a computing device and input device merely use a computer as a tool to perform an abstract idea and/or generally link See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a computing device and input device as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the computing device and input device  perform the steps or functions of “storing a plurality of product profiles…, receiving product updates for one or more products…, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing a query on the product database to identify one or more product profiles where the updated storage amount is less than the threshold level included in the respective product profile, generating a transaction value for each of the identified one or more product profiles…”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “storing a plurality of product profiles…, receiving product updates for one or more products…, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing a query on the product database to identify one or more product profiles where the updated storage amount is less than the threshold level included in the respective product profile, generating a transaction value for each of the identified one or more product profiles…” to perform the steps amounts to no more than using a computing device and input device  to automate and/or implement the abstract idea of managing inventory. The use of a computing device and input device to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.




Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



Broader than the Specification

Claim 1 recites “executing… and identifying one or more product profiles…”  The claim is silent as to what performs the step of “identifying”. Specifically, the Applicant’s Specification discloses the subject matter in the claim can be implemented by a system that may include a computing device that may be a specially configured device that is configured to identify product levels and initiate automated fulfillment thereof via a blockchain (see PGPUB ¶0017). Therefore, this is not broad enough to support the claim language, in general because the claim is broad enough to read on any device or entity performing the step of “identifying”. Therefore the claim language is broader than what is disclosed by the Applicant' Specification, (see MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).
New Matter

Claim 1 recites “electronically transmitting… in a blockchain network accessible by a plurality of merchants”. The Applicant’s Specification discloses a computing device to identify when a product needs to be fulfilled and request such fulfillment via a blockchain accessible by multiple vendors that are able to bid on fulfillment of such products via the computing device (See PGPUB ¶0001). Therefore, this language is not supported by the Applicant’s originally filed Specification as it does not disclose a blockchain network.
Claims 2-4, 6-8 and 17 are also rejected as they depend from Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Lack of Antecedent Basis

Claims 1 and 9 recite “receiving… for a target product identifier included in one of the generated transaction values…”. There is insufficient antecedent basis for this limitation in the claims.
Claims 2 and 10 recite the limitation “generating… the generated transaction values”.  There is insufficient antecedent basis for this limitation in the claims.

Hybrid Claims

Claim 9 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not 
Evidence to support a position that Claim 9 is drawn to a product includes the recitation of:  “A system for…” The claimed product is a system and the limitations that are not functionalities of the claimed products or any structures are Claim 9 “a transmitting device… in a blockchain network accessible by a plurality of merchants” which creates confusion regarding when infringement occurs. See MPEP 2173.05 (p) II, Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011), UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret Claim 9 to be drawn to either a product or process.

Means Plus Function Language

Claim 9 recites “receiving device”, “determination module”, - .The terms “device” and “module” in these claims are nonce terms and are means plus function limitations that invoke 35 U.S.C. §112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure to the claimed function such that one of ordinary skill in the art would recognize what structure performs the claimed function. Applicants are required to:
(a) Amend the claim so the claim limitation will no longer include a means plus function limitation under 35 U.S.C. §112, sixth paragraph; or

Claims 2-4, 6-8, 17, 10-12, 14-16 and 18 are also rejected as they depend from either Claim 1 or Claim 9.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.








Claims 1-4, 7, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US 2018/0144292 A1) in further view of Dolen (US 
Regarding Claims 1 and 9, Mattingly discloses a method for automated product fulfillment via blockchain, comprising: 
storing, in a product database of a computing device, a plurality of product profiles, wherein each product profile includes at least a product identifier, a storage amount, and a threshold level (¶0026, ¶0028, ¶0030, ¶0034, ¶0046, ¶0050)
detecting, by a detection device of the computing device, products levels of one or more products (¶0028, ¶0029)
obtaining, by an input device interfaced with the computing device, product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level (Fig. 3A (303); ¶0023, ¶0025, ¶0029, ¶0033, ¶0034)
executing, by a querying module of the computing device, at least one query on the product database and updating  a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected by the detection device and included in a respective product update, where the product identifier included in the specific product profile corresponds to the specific product identifier included in the respective product update (¶0026-¶0027, ¶0044, ¶0050)
executing, by the querying module of the computing device, a query on the product database and identifying  one or more product profiles where the updated storage amount is less than the threshold level included in a ¶0026, ¶0027, ¶0029, ¶0036, ¶0042, ¶0044)
generating, by a generation module of the computing device, a transaction value for each of the identified one or more product profiles, wherein the transaction value includes at least a unique identifier associated with the computing device and the product identifier included in the respective product profile; and (¶0036, ¶0043) P03935-US-UTILAttorney Docket No. 0076412-000850 Page 35 of 42
electronically transmitting, by a transmitting device of the computing device, each generated transaction value to a node in a blockchain network accessible by a plurality of merchants (¶0038, ¶0043)
via the blockchain network (¶0019)
the blockchain network (¶0019)
Mattingly does not disclose receiving, by a receiving device of the computing device, [via the blockchain network], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties; identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids, and communicating, by the computing device, [with the blockchain network] and notifying [the blockchain network] that the winning merchant bid has been identified.
Dolen however discloses:
 receiving, by a receiving device of the computing device, [via the blockchain] ¶0009, ¶0016)
identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids (¶0022)
communicating, by the computing device, [with the blockchain network and notifying [the blockchain network] that the winning merchant bid has been identified (¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Dolen to include receiving, by a receiving device of the computing device, [via the blockchain network], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties; identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids, and communicating, by the computing device, [with the blockchain network] and notifying [the blockchain network] that the winning merchant bid has been identified, as disclosed in Dolen, in order to provide a system  with purchasing a good, service and/or right through an intermediary application (see Dolen ¶0006).
Regarding Claims 2 and 10, Mattingly discloses storing, in a memory of the ¶0026, ¶0050) ; generating, by the generation module of the computing device, a new block header, wherein the new block header includes at least a current timestamp, a reference hash value generated via hashing of the header included in a most recent block of the plurality of blocks as identified based on the timestamp included therein, and a transaction hash value generated via hashing each of the generated transaction values (¶0050-¶0053) and generating, by the generation module of the computing device, a new block comprised of at least the new block header and each of the generated transaction values (¶0054) 
Regarding Claims 3 and 11, Mattingly discloses wherein the computing device is a node in the blockchain network (¶0026).
Regarding Claims 4 and 12, Mattingly discloses wherein each product profile further includes a requested amount, and each transaction value further includes the requested amount included in the respective product profile (¶0029).
Regarding Claims 7 and 15, Dolen discloses storing, in a memory of the computing device, one or more purchasing criteria, wherein the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria (¶0022).
Regarding Claims 8 and 16, Mattingly discloses generating, by the generation module of the computing device, a new transaction value, wherein the new transaction value includes at least the target product identifier, unique identifier, and an indication of ¶0022, ¶0043, ¶0044); and electronically transmitting, by the transmitting device of the computing device, the new transaction value to the node in the blockchain network (¶0038, ¶0042)
Regarding Claim 17, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).
Regarding Claim 18, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Dolen in further view of Blaire et al. (US 2018/0276614 A1).
Regarding Claims 6 and 14, the combination of Mattingly and Dolen does not disclose wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria.
Blaire however discloses wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier (¶0040), the target product profile further includes one or more purchasing criteria (¶0040), and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality ¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Mattingly and Dolen to include wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria, as disclosed in Blaire, in order to have a system  that can be configured to select , coordinate , and manage one or more couriers to transport certain inventory items from one business location to another one (see Blaire ¶0015).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN L HEWITT can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685